Notice of Allowability
This office communication is in response to an RCE filed on 03/18/2021. Claims 1-10, 21-40 are allowed. Claims 11-20 are cancelled. 

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks  10-13, filed on 03/18/2021 and, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Attorney Dylan Crow Schechter – Reg. 73,165

The application is amended as follows:





(Currently Amended) A method for accessing a remote application from a different location than a location of a client application, the method comprising:
provisioning a plurality of network endpoints at respective geographic locations;
receiving a first request from the client application specifying a geographic location, wherein the first request is to setup a virtual circuit between the client application and a corresponding network endpoint for use in collecting geo-location specific data at the geographic location;
selecting, in response to receiving the first request, a network endpoint from the plurality of network endpoints provisioned at the respective geographic locations, wherein the network endpoint at a given geographic location is selected based on at least a correspondence to the geographic location specified by the first request;
selecting, in response to receiving the first request, a route to send traffic via the geographical location to the selected network endpoint;
establishing, in response to receiving the first request, [[a]] the virtual circuit to route one or more requests between the client application and the selected network endpoint, wherein the virtual circuit comprises at least the selected route and the selected network endpoint and is identified by a virtual circuit ID;
sending the virtual circuit ID to the client application in response to the first request;
receiving a second request having the virtual circuit ID and an instruction to be executed by the selected network endpoint to access [[a]] the remote application;
sending, to the selected network endpoint, the instruction to be executed by the selected network endpoint using the virtual circuit;
collecting a response received from the selected network endpoint corresponding to execution of the instruction to access the remote application; and 
forwarding the response to the client application using the virtual circuit ID. 

2.	(Previously Presented) The method of claim 1, wherein the geo-location specific data is provided by the remote application or by measuring geo-specific application performance using different protocols.
second request, and an endpoint to execute the second request.

4.	(Currently Amended) The method of claim 1, wherein the virtual circuit ID includes information identifying a client, an endpoint destination, and a parameter for controlling routing of [[an]] the instruction, and wherein the virtual circuit ID is a unique identifier.

5.	(Previously Presented) The method of claim 1, wherein the virtual circuit is stateless.

6.	(Currently Amended) The method of claim 1, wherein the selected network endpoint is a remote self-contained system having computational power, storage, network elements and a locally available network configured for accessing the remote application from the geographical location of the selected network endpoint. 

7.	(Currently Amended) The method of claim 6, wherein the locally available network in the selected network endpoint is a mobile network.

8.	(Currently Amended) The method of claim 6, wherein the locally available network in the selected network endpoint is a consumer grade network.

9.	(Previously Presented) The method of claim 1, wherein the client application is associated with plurality of virtual circuits.

10.	(Currently Amended) The method of claim 1, further comprising:
receiving another request having the virtual circuit ID and another instruction to be executed by the selected network endpoint to access the remote application;
sending, to the selected network endpoint, the other instruction to be executed by the selected network endpoint using the virtual circuit;
collecting another response received from the selected network endpoint corresponding to execution of the other instruction to access the remote application; and 
other response to the client application using the virtual circuit ID. 

11 – 20. (Cancelled).

21.	(Currently Amended) A non-transitory computer readable medium having stored thereon a set of instructions to execute a process for accessing a remote application from a different location than a location of a client application, the process comprising:
provisioning a plurality of network endpoints at respective geographic locations;
receiving a first request from the client application specifying a geographic location, wherein the first request is to setup a virtual circuit between the client application and a corresponding network endpoint for use in collecting geo-location specific data at the geographic location;
selecting, in response to receiving the first request, a network endpoint from the plurality of network endpoints provisioned at the respective geographic locations, wherein the network endpoint at a given geographic location is selected based on at least a correspondence to the geographic location specified by the first request;
selecting, in response to receiving the first request, a route to send traffic via the geographical location to the selected network endpoint;
establishing, in response to receiving the first request, [[a]] the virtual circuit to route one or more requests between the client application and the selected network endpoint, wherein the virtual circuit comprises at least the selected route and the selected network endpoint and is identified by a virtual circuit ID;
sending the virtual circuit ID to the client application in response to the first request;
receiving a second request having the virtual circuit ID and an instruction to be executed by the selected network endpoint to access [[a]] the remote application;
sending, to the selected network endpoint, the instruction to be executed by the selected network endpoint using the virtual circuit;
collecting a response received from the selected network endpoint corresponding to execution of the instruction to access the remote application; and 
forwarding the response to the client application using the virtual circuit ID.  


23.	(Currently Amended) The computer readable medium of claim 21, wherein the second request comprises: an application programming interface (API) key, a protocol for executing the second request, and an endpoint to execute the second request.

24.	(Currently Amended) The computer readable medium of claim 21, wherein the virtual circuit ID includes information identifying a client, an endpoint destination, and a parameter for controlling routing of [[an]] the instruction, and wherein the virtual circuit ID is a unique identifier.

25.	(Previously Presented) The computer readable medium of claim 21, wherein the virtual circuit is stateless.

26.	(Currently Amended) The computer readable medium of claim 21, wherein the selected network endpoint is a remote self-contained system having computational power, storage, network elements and a locally available network configured for accessing the remote application from the geographical location of the selected network endpoint. 

27.	(Currently Amended) The computer readable medium of claim 26, wherein the locally available network in the selected network endpoint is a mobile network.

28.	(Currently Amended) The computer readable medium of claim 26, wherein the locally available network in the selected network endpoint is a consumer grade network.

29.	(Previously Presented) The computer readable medium of claim 21, wherein the client application is associated with plurality of virtual circuits.


receiving another request having the virtual circuit ID and another instruction to be executed by the selected network endpoint to access the remote application;
sending, to the selected network endpoint, the other instruction to be executed by the selected network endpoint using the virtual circuit;
collecting another response received from the selected network endpoint corresponding to execution of the other instruction to access the remote application; and 
forwarding the other response to the client application using the virtual circuit ID. 

31.	(Currently Amended)	A computer system for accessing a remote application from a different location than a location of a client application, comprising:
a computer processor to execute a set of instructions; and
a memory to hold the set of instructions, in which the set of instructions, when executed by the computer processor, causes a set of acts comprising:
provisioning a plurality of network endpoints at respective geographic locations;
receiving a first request from the client application specifying a geographic location, wherein the first request is to setup a virtual circuit between the client application and a corresponding network endpoint for use in collecting geo-location specific data at the geographic location;
selecting, in response to receiving the first request, a network endpoint from the plurality of network endpoints provisioned at the respective geographic locations, wherein the network endpoint at a given geographic location is selected based on at least a correspondence to the geographic location specified by the first request;
selecting, in response to receiving the first request, a route to send traffic via the geographical location to the selected network endpoint;
establishing, in response to receiving the first request, [[a]] the virtual circuit to route one or more requests between the client application and the selected network endpoint, wherein the virtual circuit comprises at least the 
sending the virtual circuit ID to the client application in response to the first request;
receiving a second request having the virtual circuit ID and an instruction to be executed by the selected network endpoint to access [[a]] the remote application;
sending, to the selected network endpoint, the instruction to be executed by the selected network endpoint using the virtual circuit;
collecting a response received from the selected network endpoint corresponding to execution of the instruction to access the remote application; and 
forwarding the response to the client application using the virtual circuit ID. 

32.	(Previously Presented) The computer system of claim 31, wherein the geo-location specific data is provided by the remote application or by measuring geo-specific application performance using different protocols.

33.	(Currently Amended) The computer system of claim 31, wherein the second request comprises: an application programming interface (API) key, a protocol for executing the second request, and an endpoint to execute the second request. 

34.	(Currently Amended) The computer system of claim 31, wherein the virtual circuit ID includes information identifying a client, an endpoint destination, and a parameter for controlling routing of [[an]] the instruction, and wherein the virtual circuit ID is a unique identifier.

35.	(Previously Presented) The computer system of claim 31, wherein the virtual circuit is stateless.

36.	(Currently Amended) The computer system of claim 31, wherein the selected network endpoint is a remote self-contained system having computational power, storage, network selected network endpoint. 
37.	(Currently Amended) The computer system of claim 36, wherein the locally available network in the selected network endpoint is a mobile network.

38.	(Currently Amended) The computer system of claim 36, wherein the locally available network in the selected network endpoint is a consumer grade network.

39.	(Previously Presented) The computer system of claim 31, wherein the client application is associated with plurality of virtual circuits.

40.	(Currently Amended) The computer system of claim 31, wherein the set of acts further comprise:
receiving another request having the virtual circuit ID and another instruction to be executed by the selected network endpoint to access the remote application;
sending, to the selected network endpoint, the other instruction to be executed by the selected network endpoint using the virtual circuit;
collecting another response received from the selected network endpoint corresponding to execution of the other instruction to access the remote application; and 
forwarding the other response to the client application using the virtual circuit ID. 













Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/
Primary Examiner, Art Unit 2445